 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LUIS NIEVES, : No. 3:18¢v1253
Plaintiff :
(Judge Munley)
V. :
:(Magistrate Judge Arbuckle)
STATE OF PENNSYLVANIA, ET AL., :
Defendants

 

AND NOW, to wit, this st day of January 2020, we have before us
for disposition Magistrate Judge William |. Arbuckle’s report and
recommendation, which proposes the dismissal of plaintiff's complaint. Pursuant
to 28 U.S.C. § 1915(e)(2)(B)(ii) without further leave to amend. No objections to
the report and recommendation have been filed, and the time for such filing has
passed. Therefore, in deciding whether to adopt the report and recommendation,
we must determine if a review of the record evidences plain error or manifest
injustice. Feb. R. Civ. P. 72(b) 1983 Advisory Committee Notes (“When no timely
objection is filed, the court need only satisfy itself that there is no clear error on
the face of the record to accept the recommendation’); see also 28 U.S.C. §

636(b)(1); Sullivan v. Cuyler, 723 F.2d 1077, 1085 (3d Cir. 1983),

 

 

 
After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. It is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 69) is
ADOPTED;

2) The plaintiff's complaint is DISMISSED pursuant to 28 U.S.C. §
1915(e)(2)(B)(ii) without further leave to amend: and

3) The Clerk of Court is directed to close this

BY THE O

 

La!
Aiaegs oe
/ baked States nt

a

 

 

 

 

 

 
